        Case: 19-15974, 07/29/2019,
 Case 1:19-cv-03040-SAB             ID: 11379933,
                           ECF No. 96               DktEntry:
                                         filed 07/29/19       93, Page 1 Page
                                                         PageID.2686     of 3 1 of 3




                           NOT FOR PUBLICATION                           FILED
                  UNITED STATES COURT OF APPEALS                          JUL 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

STATE OF CALIFORNIA, by and through             No.   19-15974
Attorney General Xavier Becerra,
                                                D.C. No. 3:19-cv-01184-EMC
                Plaintiff-Appellee,             Northern District of California,
                                                San Francisco
 v.
                                                ORDER
ALEX M. AZAR II, in his Official Capacity
as Secretary of the U.S. Department of
Health & Human Services; U.S.
DEPARTMENT OF HEALTH & HUMAN
SERVICES,

                Defendants-Appellants.


ESSENTIAL ACCESS HEALTH, INC.;                  No.   19-15979
MELISSA MARSHALL, M.D.,

                Plaintiffs-Appellees,           D.C. No. 3:19-cv-01195-EMC

 v.

ALEX M. AZAR II, Secretary of U.S.
Department of Health and Human Services;
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

                Defendants-Appellants.
        Case: 19-15974, 07/29/2019,
 Case 1:19-cv-03040-SAB             ID: 11379933,
                           ECF No. 96               DktEntry:
                                         filed 07/29/19       93, Page 2 Page
                                                         PageID.2687     of 3 2 of 3




STATE OF OREGON; STATE OF NEW   No. 19-35386
YORK; STATE OF COLORADO; STATE
OF CONNECTICUT; STATE OF        D.C. Nos. 6:19-cv-00317-MC
DELAWARE; DISTRICT OF COLUMBIA;           6:19-cv-00318-MC
STATE OF HAWAII; STATE OF
ILLINOIS; STATE OF MARYLAND;
COMMONWEALTH OF
MASSACHUSETTS; STATE OF
MICHIGAN; STATE OF MINNESOTA;
STATE OF NEVADA; STATE OF NEW
JERSEY; STATE OF NEW MEXICO;
STATE OF NORTH CAROLINA;
COMMONWEALTH OF
PENNSYLVANIA; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA;
STATE OF WISCONSIN; AMERICAN
MEDICAL ASSOCIATION; OREGON
MEDICAL ASSOCIATION; PLANNED
PARENTHOOD FEDERATION OF
AMERICA, INC.; PLANNED
PARENTHOOD OF SOUTHWESTERN
OREGON; PLANNED PARENTHOOD
COLUMBIA WILLAMETTE; THOMAS
N. EWING, M.D.; MICHELE P.
MEGREGIAN, C.N.M.,

                Plaintiffs-Appellees,

 v.

ALEX M. AZAR II; UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; DIANE FOLEY;
OFFICE OF POPULATION AFFAIRS,

                Defendants-Appellants.



                                         2
        Case: 19-15974, 07/29/2019,
 Case 1:19-cv-03040-SAB             ID: 11379933,
                           ECF No. 96               DktEntry:
                                         filed 07/29/19       93, Page 3 Page
                                                         PageID.2688     of 3 3 of 3




STATE OF WASHINGTON; NATIONAL                   No.   19-35394
FAMILY PLANNING AND
REPRODUCTIVE HEALTH                             D.C. Nos.    1:19-cv-03040-SAB
ASSOCIATION; FEMINIST WOMEN'S                                1:19-cv-03045-SAB
HEALTH CENTER; DEBORAH OYER,
M.D.; TERESA GALL,

                Plaintiffs-Appellees,

 v.

ALEX M. AZAR II, in his official capacity
as Secretary of the United States Department
of Health and Human Services; UNITED
STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES; DIANE
FOLEY, MD, in her official capacity as
Deputy Assistant Secretary for Population
Affairs; OFFICE OF POPULATION
AFFAIRS,

                Defendants-Appellants.



THOMAS, Chief Judge:

      En banc oral argument will take place during the week of September 23,

2019, in San Francisco, California. The date and time will be determined by

separate order. For further information or special requests regarding scheduling,

please contact Deputy Clerk Paul Keller at paul_keller@ca9.uscourts.gov or

(206) 224-2236.




                                         3
